Citation Nr: 0928860	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as migraine headaches.

2.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently rated as 10 percent 
disabling.

3.  Entitlement to an effective date earlier than July 11, 
2006, for the award of the 10 percent evaluation for service-
connected sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, increased 
the rating for sinusitis from zero to 10 percent, effective 
July 11, 2006, and denied service connection for migraine 
headaches.

In May 2009, the Veteran and her spouse testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her personal hearing, the Veteran identified numerous 
outstanding treatment records pertinent to her increased 
rating claim for sinusitis.  In this regard, she testified 
that she received sinus treatment as a civilian at the 
Blanchfield Army Hospital after her service discharge through 
2006.  A records request was sent to Blanchfield in August 
2006 and the claims folder contains many records from 
Blanchfield, to include one dated in May 2003 showing a 
diagnosis of sinusitis.  However since the records request 
was completed in September 2006, the Board finds that it is 
necessary to request any additional records dated from 
September 2006 through December 2006. 
The Veteran has also testified that she received treatment in 
June 2003 in "Atlantic City"; Covenant Family Practice from 
2006 to the present; Sinus and Allergy Clinic at Vanderbilt; 
and the Clarksville Allergy Clinic.  All identified treatment 
records should be requested.  

Moreover, the Board notes that there is evidence of a current 
diagnosis of headaches (see September 2003 treatment record 
from Blanchfield Army Hospital).  The Veteran asserts that 
her current headaches are related to service.  In this 
regard, service treatment records show that she was involved 
in a motor vehicle accident in September 2002.  A November 
2002 record shows complaint of headaches and sensitivity to 
light secondary to the motor vehicle accident.  She testified 
that she sought treatment for headaches during service, 
immediately thereafter, and has continued treatment to the 
present.  Alternatively, the Veteran through her 
representative asserts that the current headaches are related 
to the service connected sinusitis.  Thus, the Board finds 
that the Veteran should be scheduled for a VA examination and 
etiology opinion.   She has not yet undergone a VA 
examination to ascertain the etiology of her headaches.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

Because the requested development pertinent to the increased 
rating claim might produce evidence that may impact 
adjudication of the Veteran's earlier effective date claim, 
the Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, the Veteran's earlier effective date 
claim must be held in abeyance pending completion of the 
development requested below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's representative should 
clarify whether the Veteran wishes to 
pursue a claim alleging clear and 
unmistakable error in an August 2003 
rating decision that granted a 
noncompensable evaluation for sinusitis.   
If the Veteran or her representative does 
not respond, the Board is to assume that 
such a claim is not being pursued.

2.  The RO/AMC should request any 
civilian records of the Veteran dated 
from September 2006 through December 2006 
from Blanchfield Army Hospital in Fort 
Campbell, Kentucky.

3.  The RO/AMC should contact the Veteran 
and request that she complete 
Authorization and Consent forms for the 
following:  A medical provider in 
Atlantic City; Covenant Family Practice; 
Sinus and Allergy Clinic at Vanderbilt; 
and the Clarksville Allergy Clinic.  

The RO/AMC should then request and obtain 
any available identified records.  If the 
records from "Atlantic City" are 
located at a VA Medical Center, the RO 
should obtain them.  All efforts in 
obtaining these records should be 
documented.

4.  Thereafter, the RO/AMC should 
schedule the Veteran for an examination 
to determine the etiology of any 
currently diagnosed headaches.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed headaches are related to the 
Veteran's in-service motor vehicle 
accident or her service-connected 
sinusitis.  The examiner should reconcile 
the opinion with the service treatment 
records showing a concussion and 
complaints of headaches in September 
2002; a September 2003 impression of 
headaches, of questionable migraine 
etiology; as well as post-service 
clinical records showing diagnoses of 
sinusitis.  The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached.

5.  If any of the newly obtained medical 
evidence suggests an increase in sinus 
symptomatology, the Veteran should be 
afforded VA examination to determine the 
severity of her service-connected 
sinusitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  

The examiner is to indicate whether the 
Veteran experiences any incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; whether the 
Veteran experiences any non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  
In each case, the examiner is to indicate 
how many incapacitating or non-
incapacitating episodes the Veteran 
experiences yearly.  An incapacitating 
episode of sinusitis means one that 
requires bed rest and treatment by a 
physician. Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

6.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for headaches, and 
increased rating claim for sinusitis.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




